18-10122-jlg             Doc 239             Filed 02/05/20    Entered 02/05/20 16:43:14    Main Document
                                                              Pg 1 of 2
                                                                                      1325 Avenue of the Americas, 19th Floor
                                                                                              New York, NY 10019
                                                                                       212-752-8000 212-752-8393 fax
                                                                                                       —
                                                                                                  New Jersey
                                                                                                       —
                                                                                                   Delaware
 Nolan E. Shanahan                                                                                     —
 Member                                                                                            Maryland
 Admitted in NY and NJ
                                                                                                       —
                                                                                                      Texas
 Reply to New York Office                                                                              —
 Writer’s Direct Line: 646-563-8935                                                                  Florida
 Writer’s Direct Fax: 646-521-2035
 Writer’s E-Mail: NShanahan@coleschotz.com



                                                       February 5, 2020

Via Electronic Case Filing and E-mail

Honorable James L. Garrity
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

           Re:           Penny Ann Bradley
                         Case No. 18-10122 (JLG)


Dear Judge Garrity:

        As you know, this firm represents creditor Atlas Union Corp. (“Atlas”) in connection
with the above-referenced chapter 11 proceeding. We write to correct a misstatement and an
omission contained in Mr. Maniscalco’s correspondence to Your Honor, dated February 5, 2020
[Docket No. 237] (the “Status Letter”). Capitalized terms used but not defined herein have the
meanings ascribed to them in Status Letter. Atlas does not consent to an adjournment of NSM
Motion, to which Atlas filed a joinder [Docket No. 133]. Mr. Maniscalco correctly stated that
Atlas does not consent to the adjournment of the Atlas Claim Objection. Furthermore, Atlas
does not consent to the adjournment of the Case Status Conference or any of the other matters
scheduled for February 12, 2020. Notwithstanding the foregoing, it will be fundamentally unfair
to Atlas for the Atlas Claim Objection to be heard in a vacuum and before the NSM Motion, the
Berman Motion, and the UST Motion. As such, in the event the Court is inclined to adjourn any
of the matters currently scheduled for February 12, 2020 without Atlas’ consent, it is respectfully
submitted that all matters, including the Atlas Claim Objection, be adjourned to the Court’s first
available date thereafter, rather than nearly two months later as requested by Mr. Maniscalco.




                                                     www.coleschotz.com
54451/0003-19452718v1
18-10122-jlg        Doc 239   Filed 02/05/20    Entered 02/05/20 16:43:14       Main Document
                                               Pg 2 of 2
Cole Schotz P.C.

Honorable James L. Garrity
February 5, 2020
Page 2

         We thank the Court for its consideration.


                                                      Respectfully submitted,


                                                      /s/ Nolan E. Shanahan

                                                      Nolan E. Shanahan



NES:dlr

cc:      All counsel of record via e-mail




54451/0003-19452718v1
